DETAILED ACTION
Claims 1-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arc-shaped limiting groove and the connecting rod, as claimed in Claim 9, and the rotating body having an annular structure, as claimed in Claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a driving module, connected to the audio output module and configured to drive the output module to move between a first position and a second position” (Emphasis added). Examiner suggests changing “the output module” to “the audio output module” to maintain consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “wherein the rotating body has an annular structure, and passes through the annular structure”. It 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loewe, German Publication No. DE 29721578 U1, published on 2/5/1998 (Loewe) (English machine translation provided).

As to Claim 1, Loewe discloses a terminal device (Fig. 1), comprising: a housing [1]; an audio output module [4]; and a driving module, connected to the audio output module [4] and configured to drive the output module [4] to move between a first position and a second position (there is a motorized drive to move the audio output module; para. 0015, lines 133-134), the first position being located inside the housing [1] (the audio output module is pushed into the housing; para. 0013, lines 124-125), and the second position being located outside the housing [1] (the output module is pivoted out; para. 0013, lines 121-123), wherein when the audio output module [4] is in an audio output state, the audio output module [4] is driven to move to the second position (when and when the audio output module [4] exits the audio output state, the audio output module [4] is driven to move to the first position (when the terminal device is switched off, the motor pivots the audio output module outwards; para. 0015, lines 137-139).

As to Claim 8, Loewe remains as applied above to Claim 1. Loewe further discloses a limiting module, located in the housing [1], movably connected to the audio output module [4], and configured to limit the audio output module [4] to moving between the first position and the second position (there are internal stops that limit the opening angle; para. 0017, line 159).

As to Claim 10, Loewe remains as applied above to Claim 1. Loewe further discloses that the driving module is configured to drive the audio output module [4] to move between the first position and the second position through rotation or translation (the audio output module [4] is moved through a rotation; para. 0011, lines 89-92).

As to Claim 11, Loewe remains as applied above to Claim 10. Loewe further discloses that when the audio output module [4] moves between the first position and the second position through rotation, a movement trajectory of audio output module [4] is a curve (the trajectory of a component rotating about an axis is inherently a curve; see Fig. 1).
Claim 17, Loewe discloses a method for outputting audio (Fig. 1), comprising: detecting an audio output state of an audio output module [4] of a terminal device; when the audio output module [4] is in the audio output state, driving, by a driving module (there is a motorized drive to move the audio output module; para. 0015, lines 133-134), the audio output module [4] to move front a first position inside a housing [1] (the audio output module is pushed into the housing; para. 0013, lines 124-125) of the terminal device to a second position outside the housing [1]  (the output module is pivoted out; para. 0013, lines 121-123; when the terminal device is switched on, the motor pivots the audio output module outwards; para. 0015, lines 135-136); and outputting, by the audio output module [4] in the second position, an audio signal outwards (sound is reproduced from the device; para. 0017, line 158); and when the audio output module [4] exits the audio output state, driving, by the driving module, the audio output module [4] to move from the second position to the first position (when the terminal device is switched off, the motor pivots the audio output module outwards; para. 0015, lines 137-139).

As to Claim 20, Loewe remains as applied above to Claim 17. Loewe further discloses that the driving, by a driving module, the at least one audio output module [4] to move from a first position inside a housing [1] of the terminal device to a second position outside the housing [1] comprises: driving, by the driving module, the audio output module [4] to move from the first position inside the housing [1] to the second position outside the housing [1] (para. 0015, lines 137-139) through rotation or translation (the audio output module [4] is moved through a rotation; para. 0011, lines 89-92).

Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen, U.S. Patent No. 7,702,123, patented on 4/20/2010 (Sorensen).

As to Claim 1, Sorensen discloses a terminal device (see Figs. 2 and 8), comprising: a housing [22]; an audio output module [1]; and a driving module [8], connected to the audio output module [1] and configured to drive the audio output module [1] to move between a first position and a second position (col. 6, lines 12-17), the first position being located inside the housing [22], and the second position being located outside the housing [22], wherein when the audio output module [1] is in an audio output state, the audio output module [1] is driven to move to the second position (col. 4, lines 46-49); and when the audio output module [1] exits the audio output state, the audio output module [1] is driven to move to the first position (col. 3, lines 49-53).

As to Claim 10, Sorensen remains applied above to Claim 1. Sorensen further discloses that the driving module [8] is configured to drive the audio output module [1] to move between the first position and the second position through rotation or translation (the audio output module [1] is moved through a translation along the axis of [9]; col. 6, lines 17-19; see Fig. 2).

Claim 12, Sorensen remains applied above to Claim 10. Sorensen further discloses that when the audio output module [1] moves between the first position and the second position through translation, a movement trajectory of audio output module [4] is a straight line (the audio output module [1] is moved through a translation along the axis of [9]; col. 6, lines 17-19; see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-7, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe, German Publication No. DE 29721578 U1, published on 2/5/1998 (Loewe) (English machine translation provided), in view of Yeh et al., U.S. Publication No. 2006/0062414, published on 3/23/2006 (Yeh).

As to Claim 2, Loewe remains as applied above to Claim 1. Loewe further discloses a rotating (pivot axis) [6], fixedly installed in the housing [1] (para. 0017, lines 150-151), the audio output module further comprises a rotating body and an audio output component [2] disposed on the rotating body [4] (the audio output component [2] is a loudspeaker; para. 0017, lines 152-153),  the driving module is connected to the rotating body and configured to drive the rotating body to rotate between the first position and the second position (there is a motorized drive to move the audio output module, to be able the move the audio output module the motor would have to be connected to the audio output module at some point; para. 0015, lines 133-134). Loewe does not explicitly disclose a rotating rod, fixedly installed in the housing; the rotating body is movably connected to the rotating rod; and that the rotating body rotates between the first position and the second position around the rotating rod. However, Loewe does disclose that the rotating body [4] rotates between the first position and second position around a pivot axis [6] (para. 0017, lines 150-151), and providing a rotating rod for a pivot axis was well known. Yeh teaches a similar device having an audio output module comprising a rotating body [20] rotating between a first and second position around a pivot axis [A], which comprises a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3), the rotating body [20] is movably connected to the rotating rod (the rotating body [20] is connected to portion [32], which rotates around the rotating rod [A]; para. 0018, lines 9-12), and the rotating body rotates between the first position around the rotating rod [A] (para. 0019, lines 1-3). One of ordinary skill in the art would have looked to Yeh for a solution to rotating an audio output module out of a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the rotation mechanism of Yeh into the terminal device of Loewe.

As to Claim 3, Loewe and Yeh remain as applied above to Claim 2. Loewe further discloses that when the rotating body [4] rotates to the first position, the rotating body [4] is located inside the housing [1] (the audio output module is pushed into the housing; para. 0013, lines 124-125); when the rotating body [4] rotates to the second position, a first region of the rotating body [4] is exposed outside the housing [1] (the output module is pivoted out; para. 0013, lines 121-123), and a second region of the rotating body [4] is located inside the housing [1]; and the audio output component [2] is arranged in the first region, and the first region and the second region constitute an entire region of the rotating body [4] (see Fig. 1).

As to Claim 6, Loewe and Yeh remain as applied above to Claim 3. Loewe further discloses that the housing [1] comprises a first surface (side surface of [1]), and the first surface comprises a first end (bottom of [1]) and a second end (top of [1]) arranged to be opposite the first end; when the (pivot axis) [6] is arranged at the first end (bottom of [1]), the rotating body [4] rotates around the (pivot axis) [6] such that the first region starts to be exposed from an arrangement direction of the second end (top of [1]); when the (pivot axis) [6] is arranged at the second end (top of [1]), the rotating body otates around the (pivot axis) [6] such that the first region starts to be exposed from an arrangement direction of the first end (bottom of [1]) (the pivot axis [6] can also be located at the top of [1], in which case, the rotating body would expose from the bottom; para. 0011, line 93 – para. 0013, line 120). Yeh further discloses that the pivot axis is a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3).

As to Claim 7, Loewe and Yeh remain as applied above to Claim 6. Loewe further discloses that the housing [1] further comprises: a second surface (front of [1]) adjacent to the first surface (side of [1]); the terminal device further comprises a screen arranged on the second surface (para. 0017, line 148); and wherein there are two audio output modules [4, 5], and the two audio output modules [4, 5] are arranged on two sides of the screen respectively (see Fig. 1).

As to Claim 16, Loewe and Yeh remain as applied above to Claim 2. Yeh further discloses that the rotating body [32] has an annular structure, and passes through the annular structure so that the rotating body [32] rotates between the first position and the second position around the rotating rod [A] (see Fig. 2).

As to Claim 18, Loewe remains as applied above to Claim 17. Loewe further discloses that the driving, by a driving module, the audio output module [4] to move from a first position inside a housing [1] of the terminal device to a second position outside the housing [1] (there is a motorized drive to move the audio output module; para. 0015, lines 133-134) comprises: driving, by the driving module (para. 0015, lines 133-134), a rotating body [4] of the audio output module such that the rotating body [4] rotates, around a (pivot axis) [6] fixedly installed in the housing (para. 0017, lines 150-151), from the first position inside the housing [1] to the second position outside the housing [1] (the output module is pivoted out; para. 0013, lines 121-123).
It is noted that Loewe does not explicitly disclose that the pivot axis is a rotating rod. However, providing a rotating rod for a pivot axis was well known. Yeh teaches a similar device having an audio output module comprising a rotating body [20] rotating between a first and second position around a pivot axis [A], which comprises a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3), the rotating body rotating around the rotating rod [A] (para. 0019, lines 1-3). One of ordinary skill in the art would have looked to Yeh for a solution to rotating an audio output module out of a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the rotation mechanism of Yeh into the method for outputting audio disclosed by Loewe.

As to Claim 19, Loewe remains as applied above to Claim 17. Loewe further discloses that driving, by the driving module, the audio output module [4] to move from the second position to the first position (there is a motorized drive to move the audio output module; para. 0015, lines 133-134) comprises driving, by the driving module (para. 0015, lines 133-134), a rotating body [4] of the audio output module such that the rotating body [4] rotates, around a (pivot axis) [6] fixedly installed in the housing (para. 0017, lines 150-151), from the second position to the first position (the audio output module is pushed into the housing; para. 0013, lines 124-125).
rotating rod. However, providing a rotating rod for a pivot axis was well known. Yeh teaches a similar device having an audio output module comprising a rotating body [20] rotating between a first and second position around a pivot axis [A], which comprises a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3), the rotating body rotating around the rotating rod [A] (para. 0019, lines 1-3). One of ordinary skill in the art would have looked to Yeh for a solution to rotating an audio output module out of a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the rotation mechanism of Yeh into the method for outputting audio disclosed by Loewe.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe, German Publication No. DE 29721578 U1, published on 2/5/1998 (Loewe) (English machine translation provided), Yeh et al., U.S. Publication No. 2006/0062414, published on 3/23/2006 (Yeh), further in view of Alrawi et al., U.S. Publication No. 2018/0367898, published on 12/20/2018 (Alrawi).

As to Claim 4, Loewe and Yeh remain as applied above to Claim 3, Loewe further discloses that the audio output component [2] comprises: a first output sub-component [2a], spaced apart from the rotating (pivot axis) [6] by a first distance (see Fig. 1), and configured to output an audio signal (the component [2a] is a loudspeaker; para. 0017, line 152); and a second output sub-component [2b], spaced apart from the (pivot axis) [6] by a second distance (see Fig. 1), and configured to output an audio signal (the component [2a] is a loudspeaker; para. 0017, line 152), wherein the first distance is greater than the second distance (the component [2a] is farther from pivot axis [6] than component [2b]; see Fig. 1). Yeh further discloses that the pivot axis is a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3).
It is noted that Loewe and Yeh do not explicitly disclose that the first output sub-component is configured to output an audio signal lower than a frequency threshold, and that the second output sub-component is configured to output an audio signal higher than the frequency threshold. However, Loewe does show that the speakers [2a, 2b] get progressively smaller, due to the triangular shape of the audio output component [4] (see Fig. 1), and it was well known in the art to use larger loudspeakers for signals lower than a frequency threshold, and smaller speakers for signals higher than the threshold. Alrawi teaches an audio output module [10] comprising a first output sub-component [40] configured to output an audio signal lower than a frequency threshold (the signal to [40] comprises audio signals below the threshold frequency; para. 0048, lines 6-9) and a second output sub-component [30] configured to output an audio signal higher than the frequency threshold (the signal to [30] are the audio signals above the threshold frequency; para. 0048, lines 1-5). Alrawi also discloses that speaker [30] is smaller than speaker [40] (para. 0037, lines 14-15). One of ordinary skill in the art would have looked to the improvement of Alrawi in a device such as Loewe and Yeh that  comprises different sized speakers, for an improvement in quality (Alrawi: para. 0036). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the speaker configuration of Alrawi, into the terminal device of Loewe and Yeh.
Claim 5, Loewe and Yeh remain as applied above to Claim 3, Loewe further discloses that the audio output component [2] comprises: a third output sub-component [2a], spaced apart from the rotating (pivot axis) [6] by a third distance (see Fig. 1); and a fourth output sub-component [2b], spaced apart from the (pivot axis) [6] by a fourth distance (see Fig. 1), wherein a size of the third output sub-component [2a] is greater than a size of the fourth output sub-component [2b] (see Fig. 1), wherein the third distance is greater than the fourth distance (the component [2a] is farther from pivot axis [6] than component [2b]; see Fig. 1). Yeh further discloses that the pivot axis is a rotating rod [A] (the rod [A] is an axle; para. 0019, lines 1-3).
It is noted that Loewe and Yeh do not explicitly disclose that a maximum output volume of the third output sub-component is greater than a maximum output volume of the fourth output sub-component. However, it was well known that the maximum volume of a speaker increases with size. Alrawi teaches an audio output module [10] comprising a third output sub-component [40] and a fourth output sub-component [30], wherein a maximum output volume of the third output sub-component [40] is greater than a maximum output volume of the fourth output sub-component [30] (para. 0065). One of ordinary skill in the art would have looked to the improvement of Alrawi in a device such as Loewe and Yeh that  comprises different sized speakers, for an improvement in quality (Alrawi: para. 0036). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the speaker configuration of Alrawi, into the terminal device of Loewe and Yeh.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe, German Publication No. DE 29721578 U1, published on 2/5/1998 (Loewe) (English machine translation provided), Yeh et al., U.S. Publication No. 2006/0062414, published on 3/23/2006 (Yeh), further in view of Blaser, German Publication No. DE 19534400 A1, published on 3/20/1997 (Blaser) (English machine translation provided).

As to Claim 13, Loewe and Yeh remain applied above to Claim 2. Loewe further discloses that the driving module comprises a motor; (there is a motorized drive to move the audio output module; para. 0015, lines 133-134). It is noted that Loewe and Yeh do not explicitly disclose a rotating component connected to the motor. However, providing such a component in a motorized driving module for similar devices was well known. Blaser discloses a driving module [22] connected to an audio output module [3] wherein the driving module comprises a motor [22] and a rotating component [24] connected to the motor [22] (see Figs. 2 and 3). One of ordinary skill in the art would have looked to Blaser for a solution to rotating an audio output module out of a display. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the driving module of Blaser into the terminal device of Loewe and Yeh.

As to Claim 14, Loewe, Yeh, and Blaser remain applied above to Claim 13. Blaser further discloses that the rotating component [24] is configured to rotate around an axis of a rotary shaft [23] under an action of the motor [22] (para. 0022, lines 266-and to drive the rotating body [3] to move between the first position and the second position (para. 0022, lines 268-269).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Loewe, German Publication No. DE 29721578 U1, published on 2/5/1998 (Loewe) (English machine translation provided), Yeh et al., U.S. Publication No. 2006/0062414, published on 3/23/2006 (Yeh), Blaser, German Publication No. DE 19534400 A1, published on 3/20/1997 (Blaser) (English machine translation provided), further in view of Watson, U.S. Publication No. 2002/0172518, published on 11/21/2002 (Watson).

As to Claim 15, Loewe, Yeh, and Blaser remain as applied above to Claim 13. Loewe, Yeh, and Blaser do not explicitly disclose that the motor comprises at least one of a synchronous motor or an asynchronous motor. However, using a synchronous motor to position a speaker was well known. Watson discloses using a synchronous motor (para. 0018) to position a speaker (para. 0014, lines 1-5). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use a synchronous motor in the terminal device of Loewe, Yeh, and Blaser.




Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites the unique features of the limiting module comprising: an arc-shaped limiting groove, arranged in the housing; and a connecting rod, having a third end and a fourth end, wherein the third end is located in the arc-shaped limiting groove and movable in the arc-shaped limiting groove, and the fourth end is connected to the at least one audio output module; wherein when the third end is located at a third position in the arc-shaped limiting groove, the audio output module moves to the first position; and when the third end is located at a fourth position in the arc-shaped limiting groove, the audio output module moves to the second position, wherein a distance between the fourth position and a center point of the terminal device is greater than a distance between the third position and the center point of the terminal device. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653